Title: Pennsylvania Assembly: Appointment of Franklin as Agent to Go to England, and His acceptance, [28 January 1757–3 February 1757]
From: Pennsylvania Assembly
To: Franklin, Benjamin


The sequence of events resulting in the appointment of Franklin as agent to represent the Assembly in England in its disputes over the instruction on the taxation of proprietary estates and related grievances is indicated by the following extracts from the Assembly Journals. The Remonstrance of January 26 (see immediately above) was delivered to Governor Denny on the morning of the 28th; the House took his answer into consideration that afternoon and promptly adopted the resolution printed first below. The next morning it chose Speaker Norris and Franklin as its representatives. While they were considering the request, the Assembly, acting “by special Order,” passed a new £100,000 supply bill, exempting proprietary estates from taxation, February 3, and then called upon Norris and Franklin for their decisions. Then followed the actions which produced a momentous change in Franklin’s career.
 
  
[January 28, 1757]
Resolved, N.C.D.
That a Commissioner, or Commissioners, be appointed to go Home to England, in Behalf of the People of this Province, to solicit a Removal of the Grievances we labour under by Reason of Proprietary Instructions, &c.
  


[January 29, 1757]
Resolved, N.C.D.
That Mr. Speaker, and Mr. Franklin, be requested to go Home to England, as Commissioners, to solicit the Removal of our Grievances, occasioned by Proprietary Instructions, &c. And being accordingly requested thereto by the House, they desired some Time to consider thereof.


[February 3, 1757]
Mr. Speaker, and Mr. Franklin, being called upon by the House, to declare whether they would comply with the Request of the House in going Home to England, to solicit a Redress of our Grievances; …
Mr. Franklin said, “That he esteemed the Nomination by the House to that Service as an high Honour, but that he thought, if the Speaker could be prevailed on to undertake it, his long Experience in our publick Affairs, and great Knowledge and Abilities, would render the Addition of another unnecessary: That he held himself however in the Disposition of the House, and was ready to go whenever they should think fit to require his Service.”
Resolved,
That the unanimous Thanks of this House to Mr. Speaker, and Mr. Franklin, for their ready Compliance with the Request of the House, be entered on the Minutes.

Resolved,
That this House will make Provision for defraying the Expence that may attend their Voyage, and the Solicitation of the Affairs of the Province in England; and that Mr. Franklin do first go over.
Resolved,
That Benjamin Franklin, Esq; be, and he is hereby appointed Agent of this Province, to solicit and transact the Affairs thereof in Great-Britain.

